DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3, please insert “an” prior to “impact”.  

Claim 1 is objected to because of the following informalities:  In line 5, please replace “the amount” with “an amount”.

Claim 1 is objected to because of the following informalities:  In line 5, please replace “the total” with “a total”.

Claim 1 is objected to because of the following informalities:  In lines 6 and 7, please replace “impact or “homopolymer polypropylene” with “polypropylene homopolymer or impact polypropylene” so that language is consistent with that recited in lines 3 and 4.

Claim 1 is objected to because of the following informalities:  In line 8, please replace “the total” with “a total”.

Claim 1 is objected to because of the following informalities:  It is unclear why claim recites two different weight bases: “total amount of high density polyethylene, polyolefin elastomer and impact or homopolymer polypropylene” (lines 5-7) and “total amount of high density polyethylene, polyolefin elastomer and polypropylene” (lines 8 and 9).  Claim may be simplified to recite “…more than 40 % by weight, wherein a total amount of high density polyethylene, polyolefin elastomer and polypropylene homopolymer or impact polypropylene, wherein the high density polyethylene has a density…” so that weight basis is consistent with that recited in claims 2-4 and in claims 16-21.  

Claim 1 is objected to because of the following informalities:  In line 10, please replace “the range” with “a range”.



Claims 2-11 and 16-21 are objected to because of the following informalities:  In line 1 or 2 of each claim, please replace “characterised in that” with “wherein”.

Claim 2 is objected to because of the following informalities:  In line 2, please replace “comprise” with “comprises”.

Claim 2 is objected to because of the following informalities:  In line 2, please replace “impact or “homopolymer polypropylene” with “polypropylene homopolymer or impact polypropylene” so that language is consistent with that recited in lines 3 and 4 of the independent claim.

Claim 2 is objected to because of the following informalities:  In line 6, please replace “impact or “homopolymer polypropylene” with “polypropylene homopolymer or impact polypropylene”.

Claim 3 is objected to because of the following informalities:  In line 2, please replace “comprise” with “comprises”.

Claim 3 is objected to because of the following informalities:  In line 6, please replace “impact or “homopolymer polypropylene” with “polypropylene homopolymer or impact polypropylene”.

Claim 4 is objected to because of the following informalities:  In line 2, please replace “comprise” with “comprises”.

Claim 4 is objected to because of the following informalities:  In line 6, please replace “impact or “homopolymer polypropylene” with “polypropylene homopolymer or impact polypropylene”.

Claim 6 is objected to because of the following informalities:  In line 3, please replace “the wt %” with “a wt %” (two occurrences).



Claim 6 is objected to because of the following informalities:  In line 4, please replace “the amount” with “an amount”.

Claim 6 is objected to because of the following informalities:  In line 5, please replace “the wt %” with “a wt %” (two occurrences).

Claim 7 is objected to because of the following informalities:  In line 2, please replace “the MFI” with “a melt flow index MFI”.

Claim 8 is objected to because of the following informalities:  In line 4, please replace “the density” with “a density”.

Claim 9 is objected to because of the following informalities:  In line 4, please replace “the density” with “a density”.

Claim 10 is objected to because of the following informalities:  In line 2, please replace “the impact performance measured by Izod” with “an Izod impact strength” (conventional terminology) or “an Izod impact performance”.

Claim 10 is objected to because of the following informalities:  In line 3, please replace “> 50” with “greater than 50”.

Claim 11 is objected to because of the following informalities:  In line 2, please replace “the ESCR performance” with “an environmental stress crack resistance ESCR”.

Claim 11 is objected to because of the following informalities:  In line 3, please replace “> 500” with “greater than 500”.

Claim 16 is objected to because of the following informalities:  In line 2, please replace “comprise” with “comprises”.

Claim 16 is objected to because of the following informalities:  In line 2, please replace “impact or “homopolymer polypropylene” with “polypropylene homopolymer or impact polypropylene”.

Claim 16 is objected to because of the following informalities:  In line 4, please replace “impact or “homopolymer polypropylene” with “polypropylene homopolymer or impact polypropylene”.

Claim 17 is objected to because of the following informalities:  In line 2, please replace “comprise” with “comprises”.

Claim 17 is objected to because of the following informalities:  In line 2, please replace “impact or “homopolymer polypropylene” with “polypropylene homopolymer or impact polypropylene”.

Claim 17 is objected to because of the following informalities:  In line 4, please replace “impact or “homopolymer polypropylene” with “polypropylene homopolymer or impact polypropylene”.

Claim 18 is objected to because of the following informalities:  In line 2, please replace “comprise” with “comprises”.

Claim 18 is objected to because of the following informalities:  In lines 3 and 4, please replace “impact or “homopolymer polypropylene” with “polypropylene homopolymer or impact polypropylene”.

Claim 19 is objected to because of the following informalities:  In line 2, please replace “comprise” with “comprises”.

Claim 19 is objected to because of the following informalities:  In lines 3 and 4, please replace “impact or “homopolymer polypropylene” with “polypropylene homopolymer or impact polypropylene”.

Claim 20 is objected to because of the following informalities:  In line 2, please replace “comprise” with “comprises”.



Claim 20 is objected to because of the following informalities:  In lines 3 and 4, please replace “impact or “homopolymer polypropylene” with “polypropylene homopolymer or impact polypropylene”.

Claim 21 is objected to because of the following informalities:  In line 2, please replace “comprise” with “comprises”.

Claim 21 is objected to because of the following informalities:  In lines 3 and 4, please replace “impact or “homopolymer polypropylene” with “polypropylene homopolymer or impact polypropylene”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4, 7-9, and 16-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claims recite a range using greater than (or equal to) and less than (or equal to) symbols, which renders claim indefinite because it is unclear where the upper bound and lower bound of each range lie exactly.  For instance, claim 2 recites a range between greater than 0.1 % by weight and less than or equal to 40 % by weight.  The lower bound of claimed range may be at 0.2 % by weight or 10 % by weight, both values of which are greater than 0.1 % by weight.  Thus, it can be seen that the lower endpoint of claimed range is variable and not clearly defined.  Similarly, the upper bound of claimed range may be at 20 % by weight or 38 % by weight, both values of which are less than or equal to 40 % by weight.  As with the lower endpoint, the upper endpoint is variable and not clearly defined.  Consequently, it is unclear where the upper bound and lower bound of the range recited in claim 2 lie exactly.  Based on this analysis, it is deemed that claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.          


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hersche et al. (US 9,896,573).
Example E3 of Hersche et al. discloses a polyolefin composition comprising 73.5 wt % of high density polyethylene (HDPE) having a density of 0.96 g/cm3 and 20 wt % of heterophasic polypropylene comprised of a polypropylene homopolymer matrix phase and a propylene-ethylene copolymer elastomer phase and exhibiting a melt index of 0.5 g/10 min and density of 0.900 g/cm3.  According to the specification, inventive HDPE has a melt index in a range of 0.1 to 2 g/10 min (paragraph [0013]).  Polyolefin compositions are used to make injection molded articles or blow molded articles including bottles, containers, canisters, or drums.     

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hersche et al. (US 9,896,573).
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  Hersche et al. is silent with regard to Izod impact strength and environmental stress crack resistance ESCR of the polyolefin composition.  However, in light of the fact that the polyolefin of the prior art is substantially the same as that described in instant claims, reasonable basis exists to believe that the polyolefin composition will exhibit substantially the same properties.  Since the PTO cannot conduct experiments, the burden of proof is shifted to the Applicants to establish an unobviousness difference.  In re Fitzgerald, 619 F.2d. 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112-2112.02.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  

Claims 1-9 and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kortmeyer et al. (US 10,844,200).
Example B in Table 1 of Kortmeyer et al. discloses a polyolefin composition comprising 50.6 wt % of high density polyethylene (Exxon BA5O-100, d = 0.949 g/cm3, MI < 0.1 g/10 min), 38.1 wt % of polypropylene impact copolymer (Hifax CA10A, d = 0.880 g/cm3, MI = 0.60 g/10 min), and 11.3 wt % of propylene-ethylene copolymer (Infuse 9107, d = 0.866 g/cm3, MI = 1.0 g/10 min).  



Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kortmeyer et al. (US 10,844,200).
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  Kortmeyer et al. is silent with regard to Izod impact strength and environmental stress crack resistance ESCR of the polyolefin composition.  However, in light of the fact that the polyolefin of the prior art is substantially the same as that described in instant claims, reasonable basis exists to believe that the polyolefin composition will exhibit substantially the same properties.  Since the PTO cannot conduct experiments, the burden of proof is shifted to the Applicants to establish an unobviousness difference.  In re Fitzgerald, 619 F.2d. 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112-2112.02.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  

Claims 1-10, 16-18, 20, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (WO 2017/044547).
Example 7 in Table 7 of Hu et al. discloses a polyolefin composition comprising 59.4 wt % of high density polyethylene (Dow HDPE DMDA-8904, d = 0.952 g/cm3, MI = 4.4 g/10 min), 29.5 wt % of polypropylene homopolymer (Profax PD702, MI = 35 g/10 min), and 6 wt % of ethylene-octene elastomer (Engage 8100, d = 0.870 g/cm3, MI = 1.0 g/10 min), wherein polyolefin the composition exhibits an Izod impact strength (23 ºC) of 65.8 kJ/m2.    

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (WO 2017/044547).
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  Hu et al. is silent with regard to the environmental stress crack resistance ESCR of the polyolefin composition.  However, in light of the fact that the polyolefin of the prior art is substantially the same as that described in instant claims, reasonable basis exists to believe that the polyolefin composition will exhibit substantially the same properties.  Since the PTO cannot conduct experiments, the burden of proof is shifted to the Applicants to establish an unobviousness difference.  In re Fitzgerald, 619 F.2d. 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112-2112.02.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  


Claims 1-4, 6-9, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US 10,844,200).
Example 1 in Table 1 of Jackson et al. discloses a polyolefin composition comprising 60 wt % of high density polyethylene (Finathene CD4300, d = 0.947 g/cm3, MI = 0.28 g/10 min), 30 wt % of polypropylene impact copolymer (Profax 7823, d = 0.90 g/cm3, MI = 0.45 g/10 min), and 10 wt % of ethylene-propyene-diene elastomer (Nordel IP 4820P, d = 0.908 g/cm3, MI = 1.0 g/10 min).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 6, 2022